USCA11 Case: 20-13354        Date Filed: 12/10/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13354
                   Non-Argument Calendar
                   ____________________

WILLIAM HARRIS,
                                               Plaintiff-Appellant,
versus
WARDEN, ST. CLAIR CF,
WARDEN,
HOLMAN CF WARDEN,
WILLIAM DESPAIN,
Classification Supervisor,
TERRY RAYBON,
Warden II, et al.,
USCA11 Case: 20-13354         Date Filed: 12/10/2021    Page: 2 of 4




2                      Opinion of the Court                 20-13354

                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Northern District of Alabama
            D.C. Docket No. 4:18-cv-01303-AKK-HNJ
                    ____________________

Before JILL PRYOR, NEWSOM, and BRASHER, Circuit Judges.
PER CURIAM:
       William Harris, a prisoner proceeding pro se, sued various
Alabama Department of Corrections officials, bringing claims un-
der 42 U.S.C. § 1983. Harris alleged that just a few days after he was
transferred to the St. Clair Correctional Facility, another inmate
stabbed him at least five times. Harris claimed that prison officials
violated his constitutional rights by transferring him to St. Clair
where he had a known enemy at the facility and by failing to ade-
quately protect him from inmate-on-inmate violence. After the dis-
trict court granted summary judgment to the defendants, Harris
filed a post-judgment motion, claiming that the court should re-
consider its summary judgment order in light of newly discovered
evidence he had obtained. About a week later, and before the dis-
trict court had ruled on his post-judgment motion, Harris filed a
notice of appeal. The court subsequently denied his post-judgment
motion.
USCA11 Case: 20-13354         Date Filed: 12/10/2021     Page: 3 of 4




20-13354                Opinion of the Court                         3

        Harris argues on appeal that the district court erred in deny-
ing his post-judgment motion. We begin by considering whether
we have appellate jurisdiction to review the district court’s denial
of Harris’s post-judgment motion. See Sabal Trail Transmission,
LLC v. 3.921 Acres of Land in Lake Cnty., 947 F.3d 1362, 1370 (11th
Cir. 2020) (“[W]e have an obligation to review sua sponte whether
we have jurisdiction.”). Under Federal Rule of Appellate Procedure
3(c)(1)(B), a party must designate in his notice of appeal the judg-
ment or order being appealed. Fed. R. App. P. 3(c)(1)(B). The judg-
ment or order designated must be one in existence at the time that
the notice of appeal is filed, not one that is expected or contem-
plated at the time. See Bogle v. Orange Cnty. Bd. of Cnty.
Comm’rs, 162 F.3d 653, 661 (11th Cir. 1998). We generally lack ju-
risdiction to review an order issued after the notice of appeal was
filed, unless the appellant files an additional or amended notice of
appeal referring to the subsequent order. See id. at 660–61. Alt-
hough we liberally construe the pleadings of pro se litigants, pro se
litigants still must follow our procedural rules. Albra v. Advan, Inc.,
490 F.3d 826, 829 (11th Cir. 2007).
        We lack jurisdiction to review Harris’s challenge to the dis-
trict court’s denial of his post-judgment motion. Although the no-
tice of appeal stated that Harris intended to appeal any or all rulings
on post-judgment motions, he filed the notice before the district
court entered its order denying his post-judgment motion. Because
Harris did not file an additional or amended notice after the district
USCA11 Case: 20-13354         Date Filed: 12/10/2021    Page: 4 of 4




4                      Opinion of the Court                 20-13354

court entered the order denying his post-judgment motion, we lack
jurisdiction to review that order. See Bogle, 162 F.3d at 660–61.
       We do have jurisdiction to review the district court’s order
granting summary judgment. But, in his appellate brief, Harris
raised no argument challenging the district court’s summary judg-
ment order. We thus conclude that Harris abandoned any chal-
lenge to the summary judgment order. See Sapuppo v. Allstate Flo-
ridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“[A]n appellant
abandons a claim when he either makes only passing references to
it or raises it in a perfunctory manner without supporting argu-
ments and authority.”).
       For the reasons set forth above, we affirm the district court’s
summary judgment and dismiss that portion of Harris’s appeal
challenging the denial of his post-judgment motion.
      AFFIRMED IN PART AND DISMISSED IN PART.